Citation Nr: 1826441	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-32 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30 (2017) beyond March 31, 2011, based on a need for convalescence following surgery for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from February 1990 to February 1995 and in the U.S. Army from August 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over this case was subsequently transferred to the RO in St. Petersburg, Florida, and that office forwarded the appeal to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran underwent L5-S1 transforaminal lumbar interbody fusion surgery on December 16, 2010.  He was assigned a temporary total rating from December 16, 2010 through March 31, 2011.

2.  From April 1, 2011 through December 31, 2011, the Veteran continued to experience severe post-operative residuals resulting from the December 2010 lumbar spine surgery.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor the Veteran, the criteria for an extension of a temporary total rating through December 31, 2011, based on a need for convalescence following surgery for service-connected lumbar strain have been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.30 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Schedule, when it is established that treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2017).

Furthermore, extensions of temporary convalescent ratings, for up to three months beyond the initial three months also are available for items (1), (2), and (3) above; and approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, for items (2) or (3) above.  38 C.F.R.  4.30(b) (2017).

For purpose of applying 38 C.F.R. § 4.30(a)(1), the U. S. Court of Appeals for Veterans Claims (Court) in Felden v. West, 11 Vet. App. 427, 430 (1998) held that notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  There is no express requirement of home confinement to meet the definition of convalescence.

In January 2012, the RO granted a temporary 100 percent evaluation, effective December 16, 2010, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for L5-S1 transforaminal lumbar interbody fusion; and then assigned a 10 percent evaluation, effective April 1, 2010.  (The RO later increased the evaluation to 20 percent in a July 2012 rating decision.)  The temporary total rating was based on a period of convalescence of three months following the initial procedure - thus, terminating April 1, 2010.

The Veteran contends that a temporary total evaluation is warranted beyond March 31, 2011 through January 2012.  See July 2014 VA Form 9.

The evidence shows that the Veteran underwent for L5-S1 transforaminal lumbar interbody fusion in December 2010.  A February 2011 VA treatment record shows that the Veteran reported less lumbar pain since surgery and fewer radicular symptoms.  He continued to wear a thoracolumbosacral orthosis brace during waking hours and applied a bone stimulator four hours per day.  The doctor noted that the Veteran arrived to the clinic ambulating.  Range of motion of the lumbar spine was not formally assessed but the Veteran was noted to be functionally capable of performing household duties and dressing.  Active range of motion of bilateral lower extremities was within functional limits.  Functional mobility assessment included no limitations regarding his gait or using stairs.

A March 2011 physician's statement for the Florida National Guard recommends that the Veteran not push, pull or lift anything greater than 20 pounds for three months.  The Veteran was cleared to carry and fire 16-pound military weapons, wear a protective mask and walk at his own pace and distance.  He was advised to avoid activities involving running, lifting weights or otherwise carrying heavy objects, biking, and swimming.

A March 2011 VA treatment record shows that the Veteran was still using his thoracolumbosacral orthosis brace and bone stimulator.  Physical examination revealed that he was ambulating with minimal effort, which was much improved, and there was full strength in all extremities.  While a CT scan indicated that the spine was still not fully fused, the Veteran was reassured that the hardware was secure and that fusion can take longer than 12 weeks.  The plan was to wean him off of the brace gradually and to continue gentle physical therapy.  He was still restricted from lifting, pushing or pulling anything greater than 20 pounds.

An April 2011 physician's statement for the Florida National Guard indicates that the Veteran was not fit for military or civilian duties for the month of April.  He was again advised to not push, pull or lift anything greater than 20 pounds.  While he was cleared to wear a protective mask and walk, bike and swim at his own pace, he was advised to avoid activities involving running, lifting weights or otherwise carrying heavy objects, or to perform unlimited biking or swimming.

A June 2011 physician's statement for the Florida National Guard indicates that the Veteran was not fit for military or civilian duties for the month of May.  He was again advised to not push, pull or lift anything greater than 20 pounds and to avoid any activities involving running, walking, biking, swimming, lifting weights or otherwise carrying heavy objects.

A June 2011 letter from one of the Veteran's VA doctors states that due to the lack of lumbar fusion, he should be restricted from pushing, pulling, or lifting anything greater than 20 pounds.

A July 2011 physician's statement for the Florida National Guard indicates that the Veteran was not fit for military or civilian duties for the month of June.  While he was cleared to wear a protective mask, walk 2.5 miles at his own pace, and was noted to be healthy without any medical conditions preventing deployment, he was advised to avoid activities involving running, lifting weights or otherwise carrying heavy objects, biking or swimming.

A July 2011 VA treatment record indicates that physical examination of the Veteran's extremities revealed good heel to toe walk, no paresthesia, normal strength both upward and downward, and good plantar and dorsum strength in both feet.

An August 2011 physician's statement for the Florida National Guard indicates that the Veteran was not fit for military or civilian duties for the month of July.  While he was cleared to wear a protective mask and walk at his own pace and distance, he was advised to avoid activities involving running, lifting weights or otherwise carrying heavy objects, biking, swimming, or unlimited walking.

An August 2011 VA treatment record shows that the Veteran was noted to ambulate without assistance.

An August 2011 letter from another of the Veteran's VA health care providers states that the Veteran was reevaluated three months after his December 2010 lumbar spine surgery and "instability was noted, possibly a failed fusion.  His activities must be restricted as prior until his reevaluation appointment in December."

A September 2011 physician's statement for the Florida National Guard indicates that the Veteran was not fit for military or civilian duties for the month of August.  While he was cleared to wear a protective mask and walk at his own pace and distance, including up to 2.5 miles, he was advised to avoid activities involving running, lifting weights or otherwise carrying heavy objects, biking, swimming, or unlimited walking.

A September 2011 VA treatment record shows that the Veteran reported improvement in his chronic back pain.  Lumbar spine examination revealed some tenderness.  The impression was chronic back pain - stable.  Another September 2011 VA treatment record shows a functional status screen where the Veteran was noted to have at Katz score of 6 out of 6, thereby indicating a high level of independence in the areas of bathing, dressing, toileting, transferring, continence and feeding.  It was also noted that the Veteran used no ambulatory devices and experienced no gait or balance problems.  He denied any falls or near-falls in the past 6 months.

An October 2011 physician's statement for the Florida National Guard indicates that the Veteran was not fit for military or civilian duties for the month of September.  It was recommended that he do no bending, twisting or lifting over 20 pounds.  He was advised to avoid activities involving running, lifting weights or otherwise carrying heavy objects, biking, swimming, or walking.  For the month of October, while he was still deemed unfit for military or civilian duties, he was cleared for carrying and firing weapons of 16 pounds, doing upper body weight training, and running, walking, biking and swimming at his own pace.  He was advised to avoid activities involving unlimited running, biking, swimming, or walking, as well as any test or sprints, and to avoid doing lower body weight training, and activities like push-ups or sit-ups.

A December 2011 VA treatment record shows that his back was noted to exhibit mild tenderness and limited range of motion.  Another December 2011 VA treatment record shows that was noted to ambulate without difficulty.

Physician's statements for the Florida National Guard for the months of November and December indicate that the Veteran was still not fit for military or civilian duties.  He was advised to avoid prolonged standing and walking and to avoid activities involving running, lifting weights or otherwise carrying heavy objects, biking, swimming, or walking.  For November, he was to avoid moving objects greater than 20 pounds; for December, he was to avoid moving objects greater than 10 pounds.

A January 2012 VA treatment record shows that the lumbosacral spine was noted to exhibit limited forward flexion and extension.  The impression was that the fusion appeared intact.  The Veteran still experienced symptoms although they were better and it was noted that he would need a permanent profile for the National Guard.  He was advised to avoid prolonged standing, squatting, and lifting, pushing or pulling anything greater than five pounds.

Initially, the Board notes that the Veteran has already been awarded a temporary total rating for a 3-month period for convalescence following his lumbar spine surgery, from December 16, 2010 through March 31, 2011.  Thus, under 38 C.F.R. § 4.30, the Veteran, at most, could only be awarded an additional 9 months of convalescence, or from April 1, 2011 through December 31, 2011.

Based on the above, the evidence shows that although the Veteran appeared to be ambulatory, he did not require the use of assistive devices, and he was not confined to his house, throughout this period, competent medical professionals continued to indicate that the Veteran was not fit to return to either civilian or military duties.  In addition to reviewing the severity of a Veteran's postoperative residuals following surgery, evidence that the Veteran would not return to a state of health sufficient for employment is a factor to be taken into consideration when evaluating a claim under 38 C.F.R. § 4.30.  See Felden, 11 Vet. App. at 430-31.  Indeed, under VA regulations, disability compensation is generally based on the level of impairment of a Veteran's earning capacity.  38 C.F.R. §§ 3.321(b)(1), 4.1 (2017).  Accordingly, resolving all reasonable doubt in favor the Veteran and based on the evidence demonstrating that he was unable to return to work as a result of his lumbar spine surgery throughout this period, the Board finds that the Veteran has shown that he qualified for a temporary total rating for this period.

Accordingly, the criteria for entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30 through December 31, 2011, based on the need for convalescence following surgery for service-connected lumbar strain, have been met.











	(CONTINUED ON NEXT PAGE)





ORDER


Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30 through December 31, 2011, based on a need for convalescence following surgery for service-connected lumbar strain, is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


